        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE DEMOCRATIC PARTY OF                *
GEORGIA, INC., AND AFG GROUP           *
INC.,                                  *
                                       *
            Plaintiffs,                *
                                       * Civ. Action No. 1:18-cv-5181-SCJ
v.                                     *
                                       *
ROBYN A. CRITTENDEN, in her official*
Capacity as Secretary of State for the *
State of Georgia, et al.,              *
                                       *
            Defendants.                *

             SECRETARY OF STATE’S RESPONSE TO
       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Having waited almost a full week after the State’s general election, Plaintiffs

now seek, through an emergency preliminary injunction, to have the Court

judicially re-write the State’s voting laws. Specifically, Plaintiffs are requesting

this Court to issue an order that 1) delays the certification of the November 6, 2018

general election beyond the statutory deadline; 2) requires county registrars to

accept absentee mail-in ballots with missing or insufficient oath information; 3)

reopens and extends the statutorily expired cure period, one week post-election, to

allow untimely cure of provisional ballots; 4) requires counties to treat provisional

ballots cast by voters registered in another county as if they had cast ballots within
                                          1
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 2 of 27




the same county (albeit wrong precinct); and 5) unwinds the certifications of

counties already certified consistent with the foregoing, among other relief. (See

Emergency Motion for Preliminary Injunction and Incorporated Memorandum of

Law in Support (the “Motion”), p. 1). Plaintiffs’ motion is premised not on actual

facts, but instead only by broad, unsupported assumptions and a few anecdotal,

isolated incidents that have nothing to do with the alleged unconstitutionality of the

statutes at issue. Furthermore, Plaintiff’s requested relief, if granted, would cause a

ripple effect throughout the electoral system, resulting in delays in preparing for

the   upcoming     runoff   elections,   which    could    actually   result   in   the

disenfranchisement of voters. For the reasons stated below, Plaintiffs have

completely failed to carry their substantial burden for obtaining extraordinary and

unprecedented relief they seek, and the Court should therefore deny the motion.1

Georgia’s Statutory Framework


1
   By email of 3:18 p.m., November 12, 2018, Plaintiffs’ counsel reported a
conversation with Judge Batten wherein the Court indicated that “the Gwinnett
county absentee ballot issues have been severed from the statewide provisional
ballot issues” and would “remain as a related case before Judge Leigh May. . . . As
to the provisional ballot claims, that part of the case will receive a case number
tomorrow. . . .” A true and correct copy of the email is attached hereto as Exhibit
“A.” In reliance on that email, Defendant Crittenden does not respond herein to
the portions of Plaintiffs’ brief addressing the Gwinnett County absentee ballots.
Defendant Crittenden will briefly address the requested relief as to absentee ballots
as it pertains to other 158 counties in Georgia, to the extent that is even still an
issue and claim in this case.
                                          2
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 3 of 27




      Provisional Ballots

      The Georgia Code allows for provisional ballots under specified

circumstances. See O.C.G.A. §§ 21-2-417(b)-(c), 21-2-418, and 21-2-419. For

example, if an elector is unable to produce any of the items of identification listed

in O.C.G.A. § 21-2-417(a) (Georgia driver’s license, voter identification card, U.S.

passport, etc.), then he or she could vote a provisional ballot under O.C.G.A. § 21-

2-417(b). Another scenario for provisional ballots is provided under O.C.G.A. §

21-2-418(a), when a person shows up to a polling place in his or her county of

residence stating a good faith belief that he or she has timely registered to vote in

such county and the person’s name does not appear on the list of registered

electors.

      The provisional ballot determination period in Georgia is governed by

O.C.G.A. § 21-2-419(c), which states:

      (1) If the registrars determine after the polls close, but not later than
      three days following the primary or election, that the person casting
      the provisional ballot timely registered to vote and was eligible and
      entitled to vote in such primary or election, the registrars shall notify
      the election superintendent and the provisional ballot shall be counted
      and included in the county's or municipality's certified election results.

      (2) If the registrars determine after the polls close, but not later than
      three days following the primary or election, that the person voting
      the provisional ballot timely registered and was eligible and entitled to
      vote in the primary or election but voted in the wrong precinct, then
      the board of registrars shall notify the election superintendent. The
                                          3
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 4 of 27




      superintendent shall count such person's votes which were cast for
      candidates in those races for which the person was entitled to vote but
      shall not count the votes cast for candidates in those races in which
      such person was not entitled to vote. The superintendent shall order
      the proper election official at the tabulating center or precinct to
      prepare an accurate duplicate ballot containing only those votes cast
      by such person in those races in which such person was entitled to
      vote for processing at the tabulating center or precinct, which shall be
      verified in the presence of a witness. Such duplicate ballot shall be
      clearly labeled with the word "Duplicate," shall bear the designation
      of the polling place, and shall be given the same serial number as the
      original ballot. The original ballot shall be retained.

      (3) If the registrars determine that the person casting the provisional
      ballot did not timely register to vote or was not eligible or entitled to
      vote in such primary or election or shall be unable to determine within
      three days following such primary or election whether such person
      timely registered to vote and was eligible and entitled to vote in such
      primary or election, the registrars shall so notify the election
      superintendent and such ballot shall not be counted. The election
      superintendent shall mark or otherwise document that such ballot was
      not counted and shall deliver and store such ballots with all other
      ballots and election materials as provided in Code Section 21-2-500.

O.C.G.A. § 21-2-419(c)(emphasis supplied). For the November 6, 2018 general

election, the determination period ended on Friday, November 9, 2018.2




2
  The only exception is provisional absentee ballots rejected due to a non-matched
signature, which can be verified until county certification pursuant to a court order
from District Judge Leigh Martin May.
                                         4
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 5 of 27




      Absentee Ballots

      Georgia voters may apply to vote by absentee ballot by applying in writing

to their county election office. O.C.G.A. § 21-2-381(a)(1)(C). The absentee ballot

application may be sent by letter, fax, or email. Once a voter completes his or her

absentee ballot, that ballot is placed in an envelope with no markings identifying

the voter, i.e., the inner envelope. That inner envelope is placed inside a second

envelope with an oath that the elector, or in the case of an illiterate or disabled

voter, someone assisting the voter, signs. The form of the oath is set out in

O.C.G.A. § 21-2-384(c)(1) and provides for the voter’s signature, their year of

birth, and the elector’s address. All identifying information is intended to assist

county election officials in identifying the voter.

      State law provides further that the county election official must compare the

information on the oath to the voter’s information on file, including a comparison

of the signatures, to verify the identity of the voter. Election officials are directed

to reject ballots where there is a missing signature, or a signature does not match,

or “required information” is missing or inaccurate. O.C.G.A. § 21-2-386(a)(1)(C).

The Georgia Supreme Court has held that while § 21-2-386(a)(1)(C) provides a

basis upon which an election official may reject an absentee ballot, rejection is not

mandatory. See Jones v. Jesup, 279 Ga. 531, 533 n. 5 (2005). In other words,

                                           5
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 6 of 27




what is required is that the county election official can confirm the identity of the

voter with the information that is provided. In some circumstances the year of

birth may be required to distinguish between voters with the same name living in

the same county.3 However, where the year of birth is not necessary to confirm the

identity of the voter, it is not otherwise required by O.C.G.A. § 21-2-386(a)(1)(C).

                            STANDARD OF REVIEW

      A TRO or preliminary injunction is appropriate where the moving party

demonstrates that: (a) there is a substantial likelihood of success on the merits; (b)

the TRO or preliminary injunction is necessary to prevent irreparable injury; (c)

the threatened injury outweighs the harm that the preliminary injunction would

cause to the non-movant; and (d) preliminary injunction would not be adverse to

the public interest. Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032,

1034-35 (11th Cir. 2001). Such injunctive relief “is an extraordinary and drastic

remedy which should not be granted unless the movant clearly carries the burden

of persuasion.” Canal Authority of Florida v. Callaway, 489 F.2d 567, 573 (11th

Cir. 1974). The burden of persuasion as to all four requirements is on the movant.

United States v. Jefferson County, 720 F. 2d 1511 (11th Cir. 1983).


3
 The oath was amended in 2017 to require year of birth, rather than day and month
of birth. The oath appears on the outside of the mailing envelope and a voter’s day
and month of birth are protected information pursuant to O.C.G.A. § 21-2-225(b).
                                         6
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 7 of 27




       The standards for granting injunctive relief are high. “An injunction can

issue only after the plaintiff has established that the conduct sought to be enjoined

is illegal and that the defendant, if not enjoined, will engage in such conduct.”

United Trans. Union v. State Bar of Mich., 401 U.S. 576, 584 (1971).             The

Eleventh Circuit has instructed its district courts to be even more tentative in

issuing injunctions when the party to be enjoined is a state official, stating:

“[t]here is not an absolute right to an injunction in a case in which it would impair

or affront the sovereign powers or dignity of a state.”        McKusick v. City of

Melbourne, Fla., 96 F.3d 478, 487-88 (11th Cir. 1996).

       Additionally, in election cases courts should give consideration to the

proximity of the election and the potential for any voter confusion from a last

minute change to the State’s processes. Purcell v. Gonzalez, 549 U.S. 1, 4-5

(2006). Even in cases where a Plaintiff is likely to prevail, “issuing an injunction

on the eve of an election is an extraordinary remedy with risks of its own.” Colón-

Marrero v. Conty-Pérez, 703 F.3d 134, 139 n. 9 (1st Cir. 2012). Here, Plaintiffs

seek an injunction almost a full week after the election and just a day prior to

certification of the results.

       Here, Plaintiffs have not shown a likelihood of success on the merits of their

constitutional claims. Additionally, Plaintiffs waited until the holiday weekend

                                          7
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 8 of 27




before the deadline for certification of the results to bring their complaint and

emergency motion. For these reasons, the equities weigh in favor of denying the

emergency relief.

                    ARGUMENT AND CITATION OF AUTHORITY

      A.     Plaintiffs are not substantially likely to succeed on any of their
             claims.

             1.     Georgia’s provisional ballot statutes are Constitutional as
                    applied.

      Plaintiffs contend that the three-day determination period in O.C.G.A. § 21-

2-419(c) for verifying provisional ballots is unconstitutional as applied this year,

apparently conceding that the statute is Constitutional as drafted. Plaintiffs’ entire

theory depends on what it repeatedly characterizes as “historic” numbers of

provisional ballots “this year” and leap to the conclusion that the three-day period

was not enough. But Plaintiffs do not cite any actual evidence of such “historic”

numbers of provisional ballots or that such numbers resulted in valid provisional

ballots across the state of Georgia not being counted. There is no evidence that the

three-day period provided in O.C.G.A. § 21-2-419(c) was unconstitutional this

year (or any other year).        Plaintiffs have the burden to show “substantial

likelihood” of success, not a mere suspicion or hope, yet there is a lack of evidence

to support Plaintiffs’ central theory.

                                          8
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 9 of 27




      Aside from the lack of evidence of the three-day determination period

unduly disenfranchising voters, the State has a legitimate interest in establishing a

timeline to certify elections. The Supreme Court has long recognized that “as a

practical matter, there must be a substantial regulation of elections if they are to be

fair and honest and if some sort of order, rather than chaos, is to accompany the

democratic process.” Storer v. Brown, 415 U.S. 724, 730 (1974). The right to vote

is protected by both the First Amendment and the Fourteenth Amendment’s Equal

Protection Clause. Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Bush v.

Gore, 531 U.S. 98, 104-105 (2000). “Regulations imposing severe burdens on

plaintiffs’ rights must be narrowly tailored and advance a compelling state interest.

Lesser burdens, however, trigger less exacting review, and a State’s ‘important

regulatory   interests’   will   usually   be    enough    to   justify   ‘reasonable,

nondiscriminatory restrictions.’” Timmons v. Twin Cities Area New Party, 520

U.S. 351, 358 (1997) (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992)).

Georgia’s provisional ballot statutes do not severely burden the rights of voters.4




4
  In fact, in Common Cause/Georgia v. Billups, 554 F.3d 1340 (11th Cir. 2009),
the Eleventh Circuit affirmed the constitutionality of O.C.G.A. § 21-2-417, holding
that the burden imposed on Georgia voters who lack photo identification was not
undue or significant.
                                          9
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 10 of 27




To the contrary, by permitting provisional voting, the statutes expand the

franchise.5

      Moreover, establishing a timeline for determination and certification is

essential to the election process. The three-day determination period allows time

to consider which provisional ballots are to be counted and included in the certified

election results, and therefore would have to be completed before final counting

and certification. Thus, after the three-day determination period for provisional

ballots expires, the Georgia code provides another three days for the counties to

count all of the votes and certify the results (four days this year due to Veterans

Day). The three day determination period for provisional ballots is essential to

timely counting and certification.

      Timely certification is critically important because a number of other

processes cannot happen until counties certify their election results. (Decl. of

Chris Harvey, Ex. 1 hereto). The Secretary of State cannot certify results until all

of the counties certify first. (Id.) Election challenges and recount requests also

5
 In McDonald v. Bd. of Election Comm’rs, 394 U.S. 802 (1969), the Supreme
Court recognized that States are permitted to expand the franchise, in a non-
discriminatory manner, even where the resulting regulatory system is not perfect.
394 U.S. at 809-810. See also Crawford v. Marion Cty. Election Bd., 553 U.S.
181, 209 (Scalia, J., concurring in the judgment (“That the State accommodates
some voters by permitting (not requiring) the casting of absentee or provisional
ballots, is an indulgence – not a constitutional imperative that falls short of what is
required”).
                                          10
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 11 of 27




require the county superintendents and the Secretary of State to certify the results

before those processes can begin. See O.C.G.A. §§ 21-2-495(c) and 21-2-524(a).

Any change in final vote counts after a recount will require recertification, thereby

further delaying the process. (Decl. of Chris Harvey). Finally, with any potential

run-off election set by law for 28 days after the election, certified results are

needed in order for:

      (a)     Electronic ballot databases to be built for any run-off. O.C.G.A. § 21-

2-501(a);

      (b)     Electronic ballots to be proofed, which generally requires multiple

back and forth between the county and Secretary of State’s office as errors are

discovered;

      (c)     Paper ballots to be proofed (same as above);

      (d)     Sufficient paper ballots to be ordered, printed, and delivered. Delays

in this process will lead to delays in counties sending out absentee ballots and

make it much more difficult for UOCAVA (oversees and military) voters to timely

receive their absentee ballot and return it in time for the runoff.

      (e)     Scheduling and posting notice of mandated Logic & Accuracy testing

of all voting machines to be used for advance voting and Election Day.




                                          11
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 12 of 27




       (f)    Conducting Logic & Accuracy testing for advance voting and

Election Day. (Decl. of Chris Harvey).

       Early voting begins as soon as possible prior to a runoff from a general

election. O.C.G.A. § 21-2-385(d)(1). Any delay in certification, even a day, may

likely have a direct impact on the number of early voting days provided for a

runoff. (Decl. of Chris Harvey). Currently, it appears that there will be statewide

runoffs in every county in the state as well as local election runoffs on December 4

in Monroe, Habersham, Banks, Stephens, Coweta, Worth, Quitman, Camden,

Richmond, Brantley, Pulaski, and Turner Counties.        (Decl. of Chris Harvey).

Efficient administration of each of these elections will be interrupted if

certification is delayed. (Id.)

       Thus, timely certification is of paramount importance and clearly a

legitimate state interest.

       In sum, Georgia’s longstanding election statutes have minimal, unequivocal

voting requirements and procedures that Plaintiffs want ignored, along with the

necessary timelines for election certification. These statutes have legitimate and

necessary purposes to protect the sanctity of our elections and cannot be ignored.

The State follows these statutory procedures for good reason, instructs the counties

to likewise follow these procedures, and is not aware of any defiance of such

                                         12
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 13 of 27




mandates. Plaintiffs are not entitled to unwind the election that occurred a week

ago, following election procedures enacted for decades, and that has already been

certified by the majority of counties. At most Plaintiffs seek to argue over isolated

instances where law allegedly was not followed, not that it is unconstitutional or

created widespread disenfranchisement. In this regard, Plaintiffs essentially seek a

recount without contesting the election under O.C.G.A. § 21-2-522.           Even if

Plaintiffs’ claims were meritorious, contesting the election would be the remedy

and bars Plaintiffs’ claims for injunctive relief.

             2.     Georgia’s county voting statutes are Constitutional as
                    applied.

      Plaintiffs seek an order requiring counties to treat provisional ballots cast by

a voter registered in another county as if they had cast ballots within the wrong

precinct of the same county as described by O.C.G.A. § 21-2-419(c)(2). (Motion,

p. 3). Plaintiffs contend that rejecting provisional ballots cast in a county other

than that in which the voter resides is unconstitutional. While this argument is

vague, it is not supported by any evidence and falls far short of showing a

“substantial likelihood” of success on the merits.

      As with the discussion above, Plaintiffs have not proved that any voters have

been unduly disenfranchised. Plaintiffs also fail to articulate why this Court should

expand the rule of O.C.G.A. § 21-2-419(c)(2) to apply to all circumstances where a
                                           13
         Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 14 of 27




voter is registered in another county merely because one or more of the elections

was a state wide race. The State has a legitimate interest in requiring voters to vote

in the county of their residence, and this is not unduly burdensome. See O.C.G.A.

§ 21-2-218(f) (“No person shall vote in any county or municipality other than the

county or municipality of such person's residence,” except an elector who moves

from one county or municipality to another after the fifth Monday prior to an

election may vote in the county or municipality in which he or she is registered to

vote).

         This Court has recognized the constitutionality of reasonable residency

requirements:

              As the Supreme Court of the United States has emphasized, the

              [**11] defendant registrars are "free to take reasonable and

              adequate steps, as have other States, to see that all applicants

              for the [right to register to] vote actually fulfill the requirements

              of bona fide residence. . . ." Carrington v. Rash, 380 U.S. 89,

              96; 85 S. Ct. 775, 13 L. Ed. 2d 675, 680 (1965). Defendant

              registrars and Georgia ". . . have the power to require that voters

              be bona fide residents of the relevant political subdivision. . . ."




                                           14
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 15 of 27




             Dunn v. Blumstein, 405 U.S. 330, 92 S. Ct. 995, 31 L. Ed. 2d

             274 (1972).

McCoy v. McLeroy, 348 F. Supp. 1034 (M.D. Ga. 1972). Accordingly,

Georgia’s laws requiring a voter to vote in his or her county of residence are

constitutional.

             3.     Georgia’s absentee ballot statutes are Constitutional as
                    applied.

      The State understands that this case no longer involves absentee ballot

issues. In any event, such claims fail for the same reasons discussed above.

Plaintiffs have not presented actual evidence that absentee ballots were unduly or

improperly rejected.       Mere speculation cannot satisfy Plaintiffs’ burden of

demonstrating substantial likelihood of success.

      The State has a legitimate interest in requesting, and even requiring,

information such as year of birth and residence address to assist county election

officials in confirming the identity of the voter.        No court, to Defendant’s

knowledge, has struck down a statutory requirement that identifying information,

such as year or date of birth, accompany the absentee ballot. This is true even

where the failure to include the information led to a rejection of the absentee ballot.

      The Georgia Supreme Court has interpreted § 21-2-386(a)(1)(C) in a manner

that limits the requirement for information about year of birth (or date of birth in
                                          15
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 16 of 27




the prior statute) to instances where the county election official cannot confirm the

identity of the voter without it. Jones, 279 Ga. at 533. In some circumstances the

year of birth may be required to distinguish between voters with the same name

living in the same county. While Defendant contends that the statute is facially

constitutional under any reading, the Georgia Supreme Court’s narrowing

interpretation further limits any burden the statute may impose on voters.

      States “‘have broad powers to determine the conditions under which
      the right of suffrage may be exercised.’” McDonald v. Bd. of Election
      Comm’rs of Chicago, 394 U.S. 802, 807, 22 L. Ed. 2d 739, 89 S. Ct.
      1404 (1969) (quoting Lassifer v. Northampton County Bd. of
      Elections, 360 U.S. 45, 50, 3 L. Ed. 2d 1072, 79 S. Ct. 985
      (1959)). This is especially true in the context of absentee ballots,
      because there is no fundamental right to vote by absentee ballot.

Friedman v. Snipes, 345 F. Supp. 2d 1356, 1370 (S.D. Fla. 2004). “State election

laws which regulate the mechanics of voting are ‘reasonable, nondiscriminatory

restrictions’ that are generally sufficient to justify any restrictions imposed by the

election laws.” Id. at 1374 (quoting Burdick, 504 U.S. at 434).



      B.     Plaintiffs Cannot Show That They Will Suffer Irreparable Harm.

      Plaintiffs have not shown that they will suffer irreparable harm. “A showing

of irreparable harm is the ‘sine qua non’ of injunctive relief.” Siegel v. LePore,

234 F.3d 1163, 1176 (11th Cir. 2000) (citations omitted). When a plaintiff has not

                                         16
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 17 of 27




shown a likelihood of success on the merits, claims for irreparable injury based on

an alleged constitutional injury have no merit. Overstreet v. Lexington-Fayette

Urban County Gov’t, 305 F.3d 566, 578 (6th Cir. 2002). Here, Plaintiffs have

failed to show a likelihood of success of the merits and therefore have failed to

show irreparable harm. Moreover, Plaintiffs have shown no harm because they

have failed to show how the three-day determination period (or requiring further

review of absentee ballots rejected solely for missing or insufficient oath

information) would change the outcome of the election.         In fact, Plaintiffs’

argument presumes that the admittedly deficient ballots would nevertheless be

sufficient to validate a vote, and in sufficient quantities to change the election.

There is no evidence (or even allegation) of intentional misconduct considering

these ballots, only mere speculation and presumption.

      Moreover, if Plaintiffs’ claims had merit, the remedy would be to contest the

election under O.C.G.A. § 21-2-522, so there can be no irreparable harm here.



      C.    The Damage to the Defendant Outweighs Any Alleged Injury to
            Plaintiffs.

      County certification for the 2018 general election is due today, Nov. 13,

2018. The Secretary of State’s Office must certify the results by Nov. 20, 2018.

(Decl. of Chris Harvey). Chris Harvey also explains that recount requests and
                                        17
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 18 of 27




election contests cannot begin prior to certification of the results.        Id. ¶ 5.

Additionally, preparation for the statewide run-off elections on Dec. 4, 2018 must

start as quickly as possible and requires that certification of the current election

have ended. Id. at 5. Chris Harvey has submitted testimony that any delay in the

certification of the election will have a direct impact on the number of days

available for early voting in the run-off election.

        The Supreme Court has repeatedly recognized the importance of not

upsetting a state’s election process with last minute changes to its process. Purcell

v. Gonzalez, 549 U.S. 1, 4-5 (2006); Benisek v. Lamone, 138 S. Ct. 1942 (2018).

Thus, Plaintiffs have not met their burden for a preliminary injunction. See Baker

v. Buckeye Cellulose Corp., 856 F.2d 167, 169 (11th Cir. 1988).

      D.     An Injunction Would be Adverse to the Public Interest.

      Plaintiffs’ proposed injunction is not in the public interest because of the

disruption it would cause in certification of the election and preparation for the

run-off election. Moreover, the proposed injunction is against the public interest

because Plaintiffs delayed in bringing the action.

      Plaintiffs seek a delay in the certification of the election results which will

be adverse to the public interest. As explained above, election certification is

needed so that the state and counties can prepare for a statewide run-off election.

                                          18
        Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 19 of 27




        Moreover, the crux of Plaintiffs’ theory is to have this Court overrule

longstanding election procedures after votes were cast and results revealed. The

State of Georgia and its citizens have an interest in enforcing laws, not ignoring

them.

        E.    Plaintiffs’ claims are barred by Plaintiffs’ delay.

        Plaintiffs’ claims are also barred by Plaintiffs’ delay. A party requesting a

preliminary injunction must generally show reasonable diligence.          Benisek v.

Lamone, 138 S. Ct. 1942, 1944 (2018). That is as true in election law cases as

elsewhere. Id.; Lucas v. Townsend, 486 U. S. 1301, 1305 (1988) (Kennedy, J., in

chambers); Fishman v. Schaffer, 429 U. S. 1325, 1330 (1976) (Marshall, J., in

chambers). Here, Plaintiffs have waited until nearly a week after the election to

bring their claim. Plaintiffs provide no reason for their late filings. Indeed, this

Court held a hearing on similar challenges weeks ago in cases cited repeatedly by

Plaintiffs. The hearing was well attended by media outlets and widely reported in

the media. There is simply no excuse for Plaintiffs’ delay in bringing this action.

“An inexcusable delay can only occur after the plaintiff discovers or should have

discovered the facts giving rise to his or her cause of action.” Marcellus v. Va.

State Bd. of Elections, 2015 U.S. Dist. LEXIS 120584 at *17 (E.D. Va. 2015).




                                          19
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 20 of 27




      Courts have frequently found laches based on unreasonable delay in the

election context. In Perry v. Judd, 471 Fed. Appx. 219 (4th Cir. 2012), the Fourth

Circuit affirmed the denial based on laches of an emergency motion seeking

injunctive relief in a constitutional challenge brought by former Texas Governor

Rick Perry to two Virginia statutes setting forth requirements for circulation

petitions for ballot access: “Plaintiffs had every opportunity to challenge [the

Virginia statutes] at a time when the challenge would not have created the

disruption that this last-minute lawsuit has.     [Plaintiffs] request contravenes

repeated Supreme Court admonitions that federal judicial bodies not upend the

orderly progression of state electoral processes at the eleventh hour. [Plaintiffs]

knew long before now the requirements of Virginia’s election laws. There was no

failure of notice. The requirements have been on the books for years.” Perry, 471

Fed. Appx. at 220-21. The Court went on to state that eleventh hour changes to an

otherwise orderly election process are “not just caution lights to lower federal

courts; they are sirens.” Id. at 228. The Fourth Circuit’s admonition in Perry is

equally applicable here.

        Many other courts have rejected untimely challenges to election laws

based on laches. Marshall v. Meadows, 921 F. Supp. 1490, 1493-94 (E.D. Va.

1996) (laches barred challenge to Virginia open primary law when plaintiffs filed

                                        20
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 21 of 27




suit 95 days before the challenged primary was scheduled to take place, noting that

“plaintiffs have slept on their rights”); Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th

Cir. 1990) (laches barred claim when plaintiff waited 11 weeks to file suit as

election approached); Marcellus v. Va. State Board of Elections, 2015 U.S. Dist.

LEXIS 120584 (E. D. Va. 2015) (finding laches when plaintiffs challenge statute

that had been in effect for 14 years); Soules v. Kauaians for Nukolii Campaign

Committee, 849 F. 2d 1176 (9th Cir. 1988) (“The record establishes without

dispute that appellants knew the basis for their alleged equal protection challenge

well in advance of the proposed special election . . . [and] district court did not

error in barring . . . relief on the ground of laches.”) Finally, there can be no doubt

that Plaintiffs’ requested relief would result in significant prejudice to the

Defendants. (See Decl. of Chris Harvey).

      As the Fourth Circuit explained in Perry, “[b]allots and elections do not

magically materialize. They require planning, preparation, and studious attention

to detail if the fairness and integrity of the electoral process is to be observed.”

Perry, 471 Fed. Appx. at 226. Moreover, last-minute challenges to election laws

result not only in prejudice to governmental defendants who must administer and

supervise the elections, the “public is potentially prejudiced as well, as

[governmental defendants] are charged with ensuring the uniformity, fairness,

                                          21
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 22 of 27




accuracy, and integrity of [the state’s] elections.”    Serious disruption to state

electoral processes is thus directly against the public interest in having an orderly

and election. Id. at 227.

                                  CONCLUSION

      Because Plaintiffs cannot satisfy the standards for a preliminary injunction,

their request should be denied.



Respectfully submitted this 13th day of November, 2018.


                                          Christopher M. Carr
                                          Attorney General
                                          Georgia Bar No. 112505

                                           Annette M. Cowart
                                           Deputy Attorney General
                                           Georgia Bar No. 191199

                                           Russell D. Willard
                                           Senior Assistant Attorney General
                                           Georgia Bar No. 760280

                                           /s/ William C. Collins, Jr.
                                           William C. Collins, Jr.
                                           Special Assistant Attorney General
                                           Georgia Bar No. 178847
                                           Attorneys for Secretary of State Robyn
                                           Crittenden




                                         22
      Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 23 of 27




Burr & Forman LLP
171 Seventeenth Street, NW
Suite 1100
Atlanta, Georgia 30363
(404) 815-3000
(404) 817-3244




                                    23
Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 24 of 27




                              24
       Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 25 of 27




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that this

document has been prepared in Times New Roman, 14-point font, which is one of

the fonts and point selections approved by the Court in Local Rule 5.1(B)




                                        25
      Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 26 of 27




                        CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing SECRETARY OF STATE’S

RESPONSE        TOPLAINTIFFS’             MOTION      FOR       PRELIMINARY

INJUNCTION has been electronically filed and with the Clerk of the Court via

the CM/ECF system on this the 13th day of November, 2018:

Halsey G. Knapp, Jr., Esq.                Dara Lindenbaum, Esq.
Krevolin & Horst, LLC                     Sandler Reiff Lamb Rosenstein &
One Atlantic W. Peachtree Street, N.W.,   Birkenstock P.C.
Suite 3250                                1090 Vermont Avenue NW, Suite 750
Atlanta, GA 30309                         Washington, D.C. 20005


                Attorneys for AFG Group Inc d/b/a Stacey Abrams
             for Governor and the Democratic Party of Georgia, Inc.




                                            /s/ William C. Collins, Jr.
                                            William C. Collins, Jr.
                                            Georgia Bar No. 178847
                                            Special Assistant Attorney General
                                            Attorney for Secretary of State Robyn
                                            Crittenden




Burr & Forman LLP
171 Seventeenth Street, NW
Suite 1100
                                      26
      Case 1:18-cv-05181-SCJ Document 14 Filed 11/13/18 Page 27 of 27




Atlanta, Georgia 30363
(404) 815-3000
wcollins@burr.com




                                    27
